I concur with the majority opinion but want to further emphasize that plaintiff may still establish continuing total disability after February 8, 2008 by filing of a request for hearing and presenting additional evidence of disability through the factors set forth in Russell v. LowesProduct Distribution, 108 N.C. App. 762, 425 S.E.2d 454 (1993).
                                 S/______________________
                                 BERNADINE S. BALLANCE
                                 COMMISSIONER *Page 1